Case 1:19-mj-02256-JMC Document3 Filed 07/24/19 Page 1 of 12

IN THE MATTER OF THE SEARCH OF 19-225 6 JMC

ONE UNITED STATES POSTAL Misc. No.
SERVICE PARCELS LOCATED AT

UNITED STATES POSTAL INSPECTION

SERVICE OFFICE

COLUMBIA, MD

 

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR A SEARCH WARRANT FOR US MAIL PARCELS

Your Affiant, Christopher Johnson, United States Postal Inspector, Baltimore, MD, being
duly sworn, does hereby depose and state:
L Subject Parcel.

1. This is an Affidavit submitted in support of an Application for a Search Warrant
for one (1) United States Mail parcel, hereinafter “SUBJECT PARCEL.” This SUBJECT
PARCEL is currently located at the United States Postal Inspection Service (USPIS) office; in
Columbia, Maryland. The SUBJECT PARCEL is specifically identified in Attachment A, which
is incorporated herein by reference, for evidence of violations of 21 U.S.C. § 841(a) (1) (Possession
with Intent to Distribute a Controlled Dangerous Substance), 21 U.S.C. § 843(b) (Transportation
of Controlled Dangerous Substances via the U.S. Mail), and 21 U.S.C § 846 (Conspiracy to

Distribute a Controlled Dangerous Substance). The SUBJECT PARCEL is specifically identified

 

 

 

 

 

 

 

as follows:
Subject | Express (E)or Priority (P) From: To:
Parcel | and Tracking ID number Name and Address Name and Address
1. (P) 9405 5368 9784 6912 Y PARTS UTAH Chris Wilson
8858 18 583 W. EBAY Way PO Box 60353
Draper, UT 84020-5200 | Potomac, MD 20859

 
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 2 of 12

II. Affiant’s Training and Experience. 19 - 9 95 6 JMG

2. Your affiant, Christopher Johnson, has been a United States Postal Inspector since
April 2013 and has completed 12 weeks of basic investigative training in Potomac, Maryland,
which included various aspects of federal law enforcement including the investigation of narcotics-
related offenses. Your affiant has participated in interdictions and controlled deliveries related to
narcotics investigations. As a result of your affiant’s training and experience, your affiant is aware
that Priority Mail Express and Priority Mail services are regularly used by narcotic traffickers to

ship controlled substances and bulk cash through the US Mail.

3. The facts contained in this affidavit are based on my personal knowledge as well as
that of the other agents involved in this investigation. All observations that were not made
personally by me were relayed to me by persons with knowledge. This affidavit contains that
information necessary to establish probable cause to support an application for a search warrant.
This affidavit is not intendéd to include each and every fact and matter observed by or made known
to agents of the government.

Ill. Characteristics Common to Packages that Contain Narcotics.

4. Based upon your affiant’s training and experience in the field of narcotic
interdiction through the mails, I know that there are suspicious characteristics common to many
packages that contain narcotics, controlled substances or the proceeds thereof (Z.e., US currency).
These factors, more fully detailed below, are used to identify packages requiring further
investigation. In the case of this search warrant, several of these factors were identified. The most
common factors or suspicious characteristics routinely observed in the course of screening

packages are as follows:
Case 1:19-mj-02256-JMC Document3 Filed 07/24/19 Page 3 of 12
19-225 6 Ive

a. Contrasts observed between legitimate business parcels and drug parcels: As an
alternative to First Class Mail (which does not provide a customer with the capability to track the
progress of a parcel through the system), the USPS offers Priority Mail Express and Priority Mail.
Priority Mail Express is guaranteed (money back) to be delivered on a set date and time, usually
overnight. (That deadline is determined at the time of mailing.) The customer receives a receipt
with this guaranteed information, and the sender can opt for a signature requirement at the other
end or not. Customers can track the parcel online by its distinct Priority Mail Express tracking
number. The weight of the package and the distance traveled are the two main factors in setting
the price. Priority Mail Express costs more than Priority Mail. Priority Mail has a delivery service
standard of 1-3 business days, but delivery within that time period is not guaranteed. Priority Mail
is a less expensive alternative to Priority Mail Express, but still provides the ability to track a
parcel.

Legitimate businesses using Priority Mail Express typically have a business or corporate
account visible on the mailing label, which covers the cost of the mailing. In contrast, the drug
distributor will pay for the cost of mailing the package at the counter by using cash or a credit card.
Business Priority Mail Express parcels typically weigh no more than 8 ounces, and business
Priority Mail parcels typically weigh no more than 2 pounds. Drug packages typically exceed
these weights. Address labels on business parcels are typically typed, whereas those on drug
packages are typically handwritten.

In my experience, it is fairly easy to separate out smaller parcels, which constitute 70% to
80% of all Priority Mail Express and Priority Mail parcels, from other, heavier parcels. Typically,
drug traffickers use Priority Mail Express, and will opt out of the requirement of obtaining a

signature upon delivery.
Case 1:19-mj-02256-JMC Document3 Filed 07/24/19 Page 4 of 12
19-225 6 gue

b. Invalid Sender/Return Address: When drugs are shipped through the
mail, the senders generally do not want them back. To distance-.themselves from parcels containing
drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or
false address is anything from an incorrect zip code, to a non-existent house number or street. The
name of the sender is also typically invalid in one of several ways, I have seen packages sent by
persons with names of celebrities, cartoon characters, or fictional names. More often a search of
a law enforcement database reflects that there is no association between the name of the sender
and the address provided.

c. Invalid Recipient/Address: Tt would be counter-productive to put the wrong
receiving address on a package, but often the named recipient is not actually associated with the
receiving address. This allows the person receiving the package to claim that they did not know
about its contents. Sometimes drug packages are addressed to vacant properties with the
expectation that the postal carrier will just leave it at the address. The intended recipient will then
retrieve it from that location and hope to remain anonymous.

d. Location of Sender. The fact that a package was sent from narcotics source
states such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among
others) can also indicate that the parcel contains controlled substances.

e. Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,
and through experience postal inspectors are familiar with these odors. On occasion, a parcel will
emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 5 of 12
19-225 6 JME .
used in an attempt to thwart detection by law enforcement and canines typically include dryer
sheets, coffee, mustard, and any other substance that releases a strong smell. |

f Heavy Taping: Heavily taped parcels are another factor that will suggest a
drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to
forestalt easy checking on the interior contents by lifting up a flap. For this reason, I have also
observed excessive glue on the flaps of narcotics parcels as well.

g. Click-N-Ship: The USPS created Click-N-Ship as a service for frequent
mailers and businesses who prefer printing address labels and purchasing postage from their
residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a
legitimate appearance to their drug mailings. They create the accounts using fictitious account
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than California
and Arizona as a means to deter detection, as these other states are not usually considered “source”
states for controlled substances. The postage labels are printed/typed, unlike the typical drug
related mailing label which is handwritten.

4, It is your affiant’s experience that when these factors are observed, a drug detection
K-9 will likely “alert,” next to the parcel, indicating that the dog has detected the presence of
narcotics. As a result, these factors become a reliable way to profile the parcels being shipped
every day.
IV. Probable Cause

5. On July 1, 2019, postal inspectors observed the SUBJECT PARCEL had the

following factors or suspicious characteristics:
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 6 of 12

19-225 6 jue

 

 

 

Subject From Weight: Label: Senders Recipients | Canine
Parcel Source name name Alert?
Express or { State: associated | associated
Priority with with

address? address?

Yes / No Yes / No

No-
Address Yes-

1. Priority | No—UT lozs | Typed associates | Name | No -

to an eBAY | associates | Kayden!

Corporation | to PO Box

Office

 

 

 

 

 

 

 

 

6. The suspicious characteristics listed above were identified while the SUBJECT
PARCEL was in the mail stream. Therefore, on June 3, 2019 the SUBJECT PARCEL above was
individually removed from the mail stream. At that point, law enforcement used standard protocol
for canine detection to determine whether there was probable cause that the SUBJECT PARCEL
contained narcotics. Specifically, after being removed from the mail stream, the SUBJECT
PARCEL was individually placed in a secure area next to several other empty and unused boxes
at the USPIS office in Columbia, Maryland. On July 3, 2019, a narcotic detection canine,
“Kayden”, was brought forward to scan the group of boxes, which included the individual
SUBJECT PARCEL and the empty and unused boxes placed around the SUBJECT PARCEL.
The handler observed the canine and then informed agents whether the dog alerted on the

SUBJECT PARCEL. This process was used for the SUBJECT PARCEL listed above. As

indicated in the above chart, the drug detection dog did not alert to the presence of narcotics in

 

' “Kayden” was certified in April of 2019 to alert on odors of marijuana (THC), cocaine,
crack cocaine, ecstasy (MDMA), methamphetamine and heroin and is trained on a monthly basis
to ensure his accuracy. Montgomery County Police Department Detective Jeffrey Ward is the
handler for “Kayden”.
Case 1:19-mj-02256-JMC .Document 3 Filed 07/24/19 Page 7 of 12

19-225 6 gue

connection with the SUBJECT PARCEL.

7. Based on your affiant’s training and experience and knowledge, your affiant knows
that drug detection dogs do not alert to controlled substances that do not emanate an odor. For
example, pharmaceutical drugs such as OxyContin, Oxycodone, Adderall, Xanax, anabolic
steroids and synthetic drugs. Additionally, drug detection drugs do not indicate to an odor for
“pressed” counterfeit manufacture controlled substances. The pharmaceutical drugs listed above
and others not stated as well as synthetic drugs are labeled as scheduled controlled substances.
Your affiant knows based on his training and experience, that the above mentioned pharmaceutical
drugs as well as synthetic drugs are trafficked through the United States mail by drug traffickers
seeking to avoid law enforcement detection techniques and investigative methods.

8. In June 2019, Postal Inspectors assigned to the USPIS Salt Lake City office
initiated an investigation into a suspected dark web narcotics trafficking organization believed to
be operating in the Salt Lake City, Utah area and using the United States Postal Service (USPS) to
ship narcotics to customers nationwide. On June 18, 2019, Postal Inspector M. Moore received
information regarding USPS Priority Mail parcel 9405 5368 9784 6901 2613 57, believed to be
shipped by this organization, destined for Blake Farabi, 7419 Yonie Ct, Las Vegas, NV, 89117-
2159. With assistance from USPS personnel located in Las Vegas, NV, Inspector Moore detained
the parcel for further investigation.

9. The USPS Priority Mail parcel, addressed to Farabi, contained the return address
“Y PARTS UTAH W EBAY WAY APER UT 84020-5200”. Your affiant learned from Inspector
Moore that this vendor has been using the return address “TINY PARTS UTAH 583 W EBAY

WAY DRAPER UT 84020-5200.” Additionally, while Inspector Moore reviewed the parcel he
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 8 of 12
19-225 6 sMc
learned that the printed label was missing the first few letters of each line of the return address
which should be located in the left-hand margin.

10. On June 20, 2019, Postal Inspectors located in Las Vegas, NV, made contact with
Farabi, the individual to whom the Priority Mail parcel 9405 5368 9784 6901 2613 57 was
addressed. Your affiant knows based on the investigation, that Postal Inspectors identified
themselves to Farabi, who agreed agreed to speak with them about the parcel. Farabi stated he
ordered approximately 25 pills believed to be Adderall totaling $180 from a dark web marketplace.
Farabi recalled the vendor having good reviews until recently, when customers began leaving
feedback the pills they ordered arrived in poor condition, powdery, and broken. Based on your
affiant’s training and experience, your affiant believes that when pills arrive to their destination in
poor condition, it often means the pills are not legitimate pharmaceuticals but are instead
manufactured by a drug trafficking organization. Farabi provided Postal Inspectors with consent
to open the parcel and review the contents. The Postal Inspectors found 25 oblong shaped orange
pills with the marking 3/0, consistent with the appearance of Adderall, all contained within a clear
wrapping material surrounded by black tissue paper. Adderall. is a Schedule II Controlled
Dangerous Substance.

11. Additionally on June 20, 2019, USPIS was contacted by the eBay Criminal
Investigations Team located in Draper, Utah. Employees from eBay notified the USPIS that they
received three USPS Priority Mail parcels returned to their facility and one of the parcels contained
pilis. The two additional parcels were left unopened. The following week, Postal Inspectors
responded to the location and retrieved all three parcels. Inspector Moore reviewed all three labels

and found they were identical in appearance with the label contained on the aforementioned parcel
Case 1:19-mj-02256-JMC Document3 Filed 07/24/19. Ra of
(8-9 FS Bole

addressed to Farabi. Additionally, a review of the pills removed from the opened parcel yielded
six oblong shaped orange pills, also consistent in appearance to the pills (suspected Adderall!)
removed from the parcel addressed to Farabi. No noticeable identifiable markings were located
on the six pills, however a significant amount of powder was found on the packaging materials.
The packaging materials included a clear wrapping material and black tissue paper.

12. Based on the ongoing investigation conducted by USPIS Salt Lake City, Utah and
a review of the SUBJECT PARCEL label which also has a return address “Y PARTS UTAH W
EBAY WAY APER UT 84020-5200” similar to Priority Mail parcel 9405 5368 9784 6901 2613
57 addressed to Blake Farabi, 7419 Yonie Ct, Las Vegas, NV, 89117-2159, the affiant believes
the SUBJECT PARCEL was sent by the same dark web drug trafficking organization distributing
suspected Adderall, a Schedule II Controlled Dangerous Substance. |
V. Conclusion

13. Your affiant submits that, based on the above indicators reflected on the SUBJECT
PARCEL, and your affiant’s training and experience, as well as the ongoing investigation by
USPIS in Salt Lake City, Utah, there is probable cause to believe that the SUBJECT PARCEL
contains narcotics or controlled substances, or the proceeds thereof (7e., United States currency)
and/or materials relating to the distribution of controlled substances through the United States
Mail.

Chtistophér Johnson
United States Postal Inspector

—_— LOGGED RECEIVED

ye

JUL 24 2019

CLERK US Disthicr

US. DISTRICT CO

DISTRICT OF MARYLAND
DEP
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 10 of 12

19-225 6 jue

Subscribed and sworn to before me tis day of V/A

ark oufSon —
United States District Court
for the’ District of Maryland

 

whos
bear,

eee FILED
meee LOGGE RECEIVED

JUL 24 2019

AT BALTINIC ox
CLERK, US. DISTRICT
” a, CT Cou
py STRICT OF MARYLAND

r\ DEP
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 11 of 12

ATTACHMENT A

19-225 6 jue

DESCRIPTION OF PARCEL TO BE SEARCHED

 

Subject
Parcel

Express (E)or Priority (P)
and Tracking ID number

From:
Name and Address

To:
Name and Address

 

 

(P) 9405 5368 9784 6912
8858 18

 

Y PARTS UTAH
583 W. EBAY Way
Draper, UT 84020-5200

 

 

Chris Wilson
PO Box 60353
Potomac, MD 20859

 

 

 

 

 

FILED ENTERED
LOGGED RECEIVED
JUL 24 2013

eee =~ ot

a CNUTN: =
CLERK. U.S, cISTAICT COURT
DISTRICT OF MARYLAND
Case 1:19-mj-02256-JMC Document 3 Filed 07/24/19 Page 12 of 12
19-225 6 je
ATTACHMENT B

The SUBJECT PARCEL may be searched for the following items and if those items are located

they may be seized:
a. Controlled dangerous substances (CDS);

b. Material relatmg to the distribution of controlled substances;

c, Drug proceeds.

 

FILED. «ENTERED
LOGGED RECEIVED

 

 

JUL 24 2019 -

AT BALTIME +
CLERK, U.S. DISTRICT COURT
DISTRICT OF MARYLAND
